Citation Nr: 1208446	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased disability rating for L5-S1 degenerative disc disease with spondylosis, evaluated as 10 percent disabling prior to January 16, 2008, 20 percent prior to September 19, 2011, and 40 percent disabling thereafter. 

2. Entitlement to service connection for a bilateral hip disorder as secondary to L5-S1 degenerative disc disease with spondylosis. 

3. Entitlement to service connection for a bilateral knee disorder as secondary to L5-S1 degenerative disc disease with spondylosis. 

4. Entitlement to service connection for a bilateral foot disorder as secondary to L5-S1 degenerative disc disease with spondylosis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service from April 1964 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Although the RO in Huntington adjudicated the Veteran's claim, the Veteran actually resides in Georgia; thus, jurisdiction of this appeal rests with the RO in Atlanta, Georgia.  

In April 2010, the Veteran testified at a hearing, at the RO, before the undersigned Veterans Law Judge.  In June 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, to conduct additional development.  The Board concludes that there was substantial compliance with the June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In a statement received in January 2012, the Veteran indicated he wished to withdraw his appeal regarding the issues of an increased rating for L5-S1 degenerative disc disease with spondylosis, and service connection for bilateral hip, knee, and foot disorders. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In a statement (VA Form 21-4138) received in January 2012, the Veteran indicated he wished to withdraw his appeal " based on being awarded individual unemployability".  As the Veteran has withdrawn his pending appeals as to an increased rating for L5-S1 degenerative disc disease with spondylosis, and service connection for bilateral hip, knee, and foot disorders, there remain no allegations of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeals on those issues and they are dismissed without prejudice. 


ORDER

The appeals as to the issues of an increased rating for L5-S1 degenerative disc disease with spondylosis, and service connection for bilateral hip, knee, and foot disorders, are dismissed. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


